             Case 5:18-cv-05655-JFL Document 24-3 Filed 03/25/19 Page 1 of 1




                                                       .,
                               l,.
                                                                   ..   ~)




                               \I
                                '




                                                                 ',,
                                                                  ~

                                                                  . ~;./?~
                                                            ·,               #




                                                                                 .
                                                                                 ,-




                                                  .,




I)
      ,~m
,
:J 0-1

.a  m
      0
      0
> m
") I
      <
" -<
~
i)
      m
      ;a

       0
z: ~
-i:
:D w
       0

T1
:0 Q!
       ---
       II)

   ....                                                                               ',,
       ID
